FILED
                               FOR PUBLICATION                                  JUN 28 2005

                                                                          CATHY A. CATTERSON, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CONNIE A. NAGRAMPA,                               No. 03-15955

          Plaintiff - Appellant,                  D.C. No. CV-03-00208-MJJ

  v.
                                                  ORDER
MAILCOUPS INC.; THE AMERICAN
ARBITRATION ASSOCIATION,

          Defendants - Appellees.




Before: SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court, it is ordered that this case be reheard by the en banc court pursuant to Circuit

Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to

this court or any district court of the Ninth Circuit, except to the extent adopted by

the en banc court.